 GIBSON REFRIGERATOR COMPANY561to different tasks.Under the circumstances, we find that the plasticsupervisors are supervisors.2We shall accordingly exclude themfrom the unit.The group leaders, of whom there are 10, work in the garden hoseassembly department which employs a normal complement of 30employees.The employees in this department assemble, cut mate-rials to their proper length, coil, tie, wind, and pack the finishedproduct.The record discloses that the group leaders spend approxi-mately 98 percent of their time in the performance of fitting, coupling,measuring, and winding operations.The remainder of their time isspent in the routine assignment and direction of employees in theirsection.They possess no authority to hire, discharge, or otherwiseaffect the terms and conditions of employees in this section. In viewof the foregoing, we find that the group leaders are not supervisors.3We shall therefore include them in the unit.Accordingly, we find that a unit of all production and maintenanceemployees at the Employer's plant in Pawtucket, Rhode Island,including the shipping clerk, the receiving clerk, shipping and receiv-ing employees, and group leaders, but excluding truckdrivers, truckmechanics, warehouse employees, warehouse shipping and receivingemployees, office clerical employees, laboratory technicians, guards,the plastic supervisors, and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]2SeePlastic Molding Corporation,112 NLRB 179, 181-182.3 SeeEagle Iron and BrassCompany,110 NLRB 747, 748, footnote 2;Gary Steel Prod-ucts Corporation,116 NLRB 1192.Gibson RefrigeratorCompany Divisionof Hupp CorporationandInternational Union, Association of Tool Craftsmen,NITC,Petitioner.Case No. 7-RC-3290.March 8,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor,orgauzations involved herein claim to represent cer-tain employees of the Employer.117 NLRB No. 86.423784-57-vol. 11737 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affectingcommerceexists concerningthe representa-tion of employees of the Employer withinthe meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Intervenor, International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, and its Local 137, hereinafter referredto as theUAW, contend that their current contractconstitutes a bar to thisproceeding.Their motion to dismiss on this ground and on theUAW's further ground that the unit proposedis inappropriate was re-ferred to the Board by the hearing officer.For reasons hereinafterstated, we deny the motion.The UAW has had contracts covering the productionand main-tenance employees with the Employer for many years.The last con-tractwhich was renewable annually contained the usual 60-dayautomatic renewal provision and expired August 31,1956. The negoti-ations for a new contract began sometime prior to the expiration of theold contract.Not being able to reach an agreement, the parties agreedto extend the contract on a day-to-day basis pending completion of thenegotiations.Agreement was reached on Friday, September 14, atwhich time a memorandum 1 on the terms of the new contractwas pre-pared but was not signed or initialed by the parties.The memorandum was submitted to the Intervenor's membershipSaturday morning, September 15, when it was ratified, and the Em-ployer was notified of this fact.The attorney for the Employer wasout of town on September 17 and 18.When he returned on September19, he had the new formal agreement drafted, following which it wassubmitted to the Employer on the 20th, and the documentexecuted onthe 21st.In the meantime, on Monday morning, September 17, thePetitioner made its demand for recognition of a unit of tool- and die-makers.The instant petition was filed September 25.The UAW and the Employer, relying on our decisions inNatonaMills, Inc.; 2 Oswego Falls Corp.,'andMervin Wave Clip Company,Inc.,4urge that the memorandum agreement is a bar to this proceedingThe memorandumrecites the following :1Freeze 1¢ cost of living2.Change costof living scheduleto read : 117.1or below=none;117.2-117.6=1¢ ;1177-1181=20; 118.2-1186=30; 118.7-119.1=4¢ and so forth with It increasefor each 5point changein the Index.3. Increase in insurance from $25 per week to $35 per week.4.Eliminate referenceto insurance carrier in present contract but guarantee thatnew carrier will not meanreduced benefits5.Extend present contract (as is except as changed above)with a provision fora G¢ AnnualImprovementFactor (across theboard) effectivefirst pay period begin-ning on orafter Sept. 1, 1957; andwith an additional 2¢ (effective same date) tobe spread on inequities, pensions,insurance or other fringes through negotiationsprior to Sept. 1, 1957.6.Contract expiration date-Aug. 31, 1958f 112 NLRB 236.8110 NLRB 621.' 114NLRB 157. GIBSON REFRIGERATORCOMPANY563on the ground that the parties believed they were bound by the memo-randum and that nothing more was required to be, done except thepreparation of the formal document and its signing by the properauthorities.We do not agree. A comparison of the facts in thepresent casewith those in the above-cited cases clearly shows thatthe latter are inapplicable.In those cases, the record shows that whilethe agreements had been neither signed nor initialed,5certain im-portant provisions such as those relating to checkoff, wages, and in-surance benefits had been put into effect immediately.Under the cir-cumstances, the Board found in each of the casesreliedupon that theunsigned agreement had sufficiently stabilized bargainingrelations tobar a representation proceeding.In the instant case, however, thereis no evidence that any of the provisions in the unsigned agreementhad been put into effect pending the execution of the final document.6On the contrary, the final document recites that the effective date of the.wage-rate adjustment, which was the main object of the agreement,should be the first payroll period beginning or or after December 1,1956, thus negating, any inference that such wage adjustment shouldbecome effective immediately.The record establishes that the Employer had actual knowledge ofthe Petitioner's claim prior to the formal execution of the current con-tract; furthermore it appears that no signed contractwas entered intoprior to the Petitioner's claim to recognition and that the instant peti-tion was filed within 10 days after the presentation of such claim.'Ac-cordingly, we find that neither the unsigned agreement, nor the formalcontract executed in the interim period, mayoperate asa bar to anelection.84.The appropriate unit :The Petitioner's original request was for severance from the exist-ing production and maintenance unit- of a group of craft employeesworking on tools, dies, jigs, fixtures, etc., at the Employer's Greenville,Michigan, plant.At the hearing, the petitionwas amended to add8CfBemis Bag Company.97 NLRB 1,where the Board found that an initialed agree-ment was sufficiently executed to constitute a bar9At the hearing, the UAW's president testified with no hesitation that he believed theparties operated under the old contract until the new one was finally and properly exe-cutedOn cross-examination,he stated that he was confused as to the real meaning ofthe question put to him by Petitioner and that he meant to state the parties operatedunder the memorandum agreement as soon as it was ratified.However,we find on thebasis of the record no credible evidence that any provisions of the memorandum agree-went had been put into effect prior to the execution of the formal documentrepresentation satisfies the requirements of theGeneral Electric X-RayruleSeeGeneralElectricX-Ray Corp,67 NLRB 997. The caseof Spencer Kellogg R Sons,Inc,115NLRB 838, 839,cited by the Intervenor is not applicable. In that case we held thatwhere the contracting parties execute a new contract during the"usual and natural"period for doing so,viz,theMill Bperiod of their prior contract,the new contract willbar a subsequent petition,even though a rival claim is made prior to the execution of thecontract and is followed by a petition within 10 days as ordinarily permitted by theGeneral Electric X-RayruleIn the instant case, the memorandum agreement on whichIntervenor relies was not executed during theMill Bperiod.8 The Brewer-Ttitchener Corporation Crandal-Stone Division,112 NLRB 518. 564DECISIONS OF NATIONALLABOR RELATIONS BOARDseveral toolroom machinists, cutter grinders, and tool bit grinders atboth the Greenville and Belding plants, the latter plant being some9miles from Greenville. In the alternative, the Petitioner wouldaccept a unit of tool and die departments at the two plants.TheIntervenor took the position that all the units requested are inappro-priate for severance purposes.'In its original petition, Petitioner sought a craft unit of tool- anddie-makers at the Greenville plant.The employees in this classifica-tion are skilled craftsmen of the type to whom the Board customarilygrants severance.They are required to have a 4-year apprenticeshipprogram and have a separate specific seniority for their classificationwhich is not interchangeable with other classifications.They workat close tolerance with micrometers, drill blocks, and feed blocks.Wefind that these workers constitute a craft and may, if they so desire,be separately represented as an appropriate unit.ioWe shall direct an election among the following group of em-ployees: All tool- and die-makers working on tools, dies, jigs, andfixtures at the Employer's Greenville and Belding," Michigan, plants,excluding all other employees, professional employees, guards, and allsupervisors, as defined in the Act.If a majority of the employees in the above voting group vote forthe Petitioner, they will be taken to have indicated their desire to con-stitute a separate appropriate unit, which the Board finds under thecircumstances to be appropriate for purposes of collective bargainingand the Regional Director is instructed to issue a certification of rep-resentatives to the Petitioner for such unit.In the event a majoritydo not vote for the Petitioner, these employees shall remain a part ofthe existing unit, and the Regional Director is instructed to issue acertification of results of election to that effect.[Text of Direction of Election omitted from publication.]MEMBER MuRDOCK took no part in the consideration of the aboveDecision and Direction of Election.9The Intervenor urges that the petition should be dismissed for the further reason thatPetitioner is not the real party in interest,but that the Socley of Skilled Trades of GeneseeCounty, an organization not qualified to represent employees for severance purposes, isthe real petitionerWe find no merit in this contention, as the evidence shows that theproposed merger of the labor unions is presently in the formative stageWe find, further-more, that the Petitioner is qualified to represent craftsmen for severance purposes.International Harvester Company, Farmall Works,111 NLRB 606, 607.19Although, as indicated above, the Petitioner suggests two,alternatives to the originalunit requested, we find these alternative units inappropriate.In the first place, theenlarged craft unit is clearly inappropriate as there is no evidence that the employees inthe added classifications are required to have an apprenticeship or other formal trainingor that they otherwise qualify as skilled craftsmen.Moreover, the requested depart-mental unit is likewise inappropriate as it covers only a segment of the employees withinthe departments claimed as basis for such unit.71The original petition sought to represent tool- and die-makers only at the GreenvilleplantHowever, as the amended petition seeks to include the tool- and die-makers whowork at the Belding plant and as it is clear that Petitioner's showing of interest is suf-ficient to cover the latter, we include them in the voting group for whom an election willbe directed.